DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 12/27/21 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/21 has been entered.
Claims 1, 7, and 14 have been amended.
Claims 1-5, 7-12, 14, 18-20 are pending and are under examination.

Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 119(e) and 120. However, application USSN 12/570,442 and 12/434,168, and upon which priority is claimed fail to provide adequate support under 35 U.S.C. 112 for claims 1-5, 7-12, 14, and 18-20 of this application. The ‘442 and the ‘168 publication disclose administering allogeneic emTh1 cells, but do not disclose the limitation of suppressing FoxP3 or skewing differentiation towards Tbet+GATA-3- Th1 cells.  Furthermore, although the applications disclose administration of a tumor lysate, this does not have the same scope as a chaperone rich cell lysate of cancer antigens, as presently claimed. For example, the instant specification discloses that chaperone rich cell lysate encompasses an enriched tumor lysate obtained by free solution isoelectric focusing technique, which is not disclosed in the priority documents.  
Additionally,  the ‘442 application, the ‘168 application, and the  provisional application 61/323,557 do not disclose that the emTh-1 cells and the lysate are administered 3-6 times at intervals of about 3-10 days by intradermal injections at the same location followed by an intravenous infusion of the emTH-1 cells. Consequently, the claims have been accorded the priority of application 13/084,900, i.e. 4/12/11



. 


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
	Claims 1-5, 7-12, 14, and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO2009135199, in view of US 7,435,592, Zhang et al., 2006, Brunsvig, 2006, and Wei et al., 2007 (all of record). 
WO2009135199 teaches a method of treating cancer in a patient comprising administering to the patient a composition comprising an adjuvant and one or more antigens, wherein the adjuvant comprises T cells and the antigen is a chaperone rich tumor cell lysate (see page 4 and 6-8, in particular). WO2009135199 teaches that the method elicits protective Th1 immunity in the patients (see page 4-5, in particular).  WO2009135199 teaches that the T cells are activated memory Th1 cells and have a phenotype of CD4+,CD45RBlo, CD62Llow, CD44hi (i.e. effector/memory, see page 4-5 and 12, in particular). WO2009135199 teaches that the Th1 cells are activated at the time of formulation and administration by cross-linking CD3 and CD28 surface molecules on the T cells (see page 5, in particular).  WO2009135199 teaches that the activated T cells produce large amounts of inflammatory cytokines such as IFN-gamma, and that the T cells are allogeneic to the patient (see page 5, in particular).  WO2009135199 teaches that the method interferes with suppressive regulatory mechanisms (see page 6, in particular).  WO2009135199 teaches that the composition functions as a vaccine and can be administered by an intradermal route (see page 6, in particular). WO2009135199 teaches autologous tumor cell lysate as the source of antigen (see pages 7-8, in particular). WO2009135199 teaches using Th1 memory cells from normal blood as described in US 7,435,592 (see page 9, in particular).  As taught by the ‘592 patent, the memory T cells are activated by applying anti-CD3 and anti-CD28 to the T cell surface and cross-linking by association with biodegradable microspheres coated with an agent reactive against the antibodies (i.e. first and second anytime after vaccine composition. 
WO2009135199 does not explicitly teach administration to the same location, or suppression of FoxP3. 
Brunsvig teaches administration of cancer vaccines on a weekly basis by intra-dermal injection in the right para-umbilical area (i.e. administration at the same location, see page 1556, in particular). 
Zhang et al. teach that TH1 cell therapy reduces FoxP3 expressing regulatory T cells via an IFN-gamma dependent mechanism. Zhang et al. teach administration of Th1 cells induces systemic anti-tumor immunity via Th1 cell activation and IFN-gamma production, activation of dendritic cells, acceleration of DC-T cell interaction, and inhibition of FoxP3 and Treg accumulation (see page 152, left column, first full paragraph, and page 159, right column, last full paragraph).
Furthermore, as taught by Wei et al., naïve T cells can differentiate into Tregs, Th1, or Th2 cells, each expressing unique transcription factors, FoxP3, T-bet, and GATA-3, respectively. Furthermore, induction of Th1 polarizing cytokines such as IFN-gamma suppresses FoxP3 expression, and Th1-polarization is also characterized by expression of T-bet and suppression of GATA-3 (see Wei et al.). 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  For example, WO2009135199 teaches intradermal administration and administering booster injections of the vaccine at least 3-7 days apart or 7-14 days apart as needed.  WO2009/135199 also exemplifies immunization methods involving administering multiple CRCL + emTH1 cells intradermally to the footpad on days 3, 7 and 14 (i.e. 3 administrations at intervals of about 3-10 days apart, see page 16, in particular).  WO2009/135199 also teaches on further administering intravenously the adjuvant T cells (i.e. TH1 memory cells) alone any time after the vaccine composition is administered, and the ordinary artisan could readily envision providing the adjuvant immune cells alone after the 3 vaccine regimen as depicted in the examples and as specifically suggested by the reference which teaches said adjuvant T cells can be given any time after vaccine composition. 
Additionally, Brunsvig teaches administration of cancer vaccines on a weekly basis by intra-dermal injection in the right para-umbilical area, i.e. at the same location and thus giving the intradermal vaccine compositions of WO2009/135199 at the same location would be well within the purview of the ordinary artisan. Selecting from known vaccine administration regimens would involve choosing among a finite number of predictable options which could be pursued with a reasonable expectation of success. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation KSR International Co. V. Telefex Inc 82 USPQ2d 1385).  
 	Applicant’s arguments filed 12/27/21 have been fully considered, but they are not persuasive. 
Applicant argues that the present invention uses allogeneic T cells, and Zhang uses antigen specific Th1 cells that are not taught to be allogeneic.  Applicant argues that immunology is unpredictable, and that Zhang does not provide a reasonable expectation of success in reducing FoxP3.
	WO2009135199 teaches that the administered Th1 cells secrete large amounts of IFN-gamma and have an adjuvant effect and inhibiting  immune suppressive mechanisms (see page 5-7, in particular).  Similarly, Zhang et al. teach that the Th1 cells act in an adjuvant capacity to produce IFN-gamma thereby boosting cellular immune responses (including dendritic cell activation and host T cell activation) after administration (see page 157-158, in particular).  Moreover, Zhang et al. teach that the IFN-gamma production can overcome tumor immune suppressive mechanisms, and teach induction of Tregs by TGF-beta is recognized as a major immunosuppressive tumor component.  Furthermore, Zhang et al. specifically teach that the IFN-gamma production by the Th1 adjuvant cellular therapy overcomes Treg induction, and decreases the frequency of FoxP3+ Tregs.  Thus, the ordinary artisan would reasonably conclude that the allogeneic Th1 cells of WO2009135199, which are disclosed to function via the same mechanism as the Th1 cells of Zhang et al. (i.e. by production of IFN-gamma to mediate an adjuvant effect), would also similarly function to reduce FoxP3 expression as one of the mechanisms by which they counteract immune suppression, as disclosed by WO2009135199. Furthermore, WO2009135199 specifically teaches that the method increases Th1 response, and TH1 cells are well recognized to be T-bet+GATA-3-, as noted above.  Thus, the ordinary artisan would reasonably conclude that the allogeneic Th1 cells of WO2009135199, which are taught to counteract tumor immune suppressive mechanisms via IFN-gamma induction, would function to reduce immunosuppressive FoxP3+Tregs and skew naïve T cells towards Tbet+GATA-3+ Th1 cells, as taught by Zhang et al. and Wei et al.  Obviousness does not require absolute predictability of success, but rather a reasonable expectation of reasonable expectation of reducing FoxP3 expression using the method of WO2009135199. 
Applicant argues that the subsequent intravenous infusion of emTH-1 cells after intradermal administration is not obvious from the cited prior art, and the rejection relies on hindsight reasoning. 
Regarding Applicant’s arguments relating to improper hindsight reasoning, any judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In reMcLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). In the instant case, WO2009/135199 teaches combining antigen with the T cells to form a pharmaceutical vaccine composition and administration to the host to stimulate immunity (see page 10, in particular). WO2009/135199 teaches that if the immune response to the vaccine antigens is not potent enough, additional booster injections may be administered, preferably 3-7 or 7-14 days apart (see page 10).  WO2009/135199 also teaches that the adjuvant immune cells alone can be admisntered intravenously at any time after the vaccine composition is administered.  Thus, based on the teachings of WO2009/135199, one could readily envision performing the vaccine antigens plus additional booster injections (including optimization to include 3 boosters given at the same location for the reasons set forth above), followed by administration of an intravenous dose, since WO2009/135199 explicitly teaches administration of the T cell alone intravenously can occur anytime after the vaccine compositions.  

No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes						
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644